Citation Nr: 1104559	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, claimed as residuals of a right knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
testicle injury.

3.  Entitlement to service connection for a right knee 
disability, claimed as residuals of a right knee injury.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) as due 
to a personal assault trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.  The 
Veteran also had service with the U.S. Army Reserve until his 
discharge from the Reserve in May 1992; presumably this included 
periods of active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

After the Statement of the Case was issued in June 2008, the 
Veteran submitted additional materials, including private medical 
records from the Bridges of America concerning drug 
rehabilitation, and his representative subsequently waived 
initial RO consideration of such evidence in its December 2010 
brief.  Therefore, the Board may properly consider this evidence 
in this appeal.  See 38 C.F.R. § 20.1304(c) (2010).  

As a related matter, the United States Court of Appeals for 
Veterans Claims (the Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the 
Veteran filed a claim for service connection for PTSD due to a 
personal assault in service, information in the claims file shows 
treatment for other psychiatric disorders, including depression 
and a mood disorder.  Accordingly, as reflected on the cover 
page, the Board has recharacterized the claim for PTSD more 
generally to include other psychiatric conditions.

The issue of entitlement to a compensable rating for 
service-connected urethritis has been raised by the 
Veteran's March 2006 filing in which he sought to reopen 
his claims for service connection for his claimed right 
knee and left testicle disorders.   However, it has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a right knee disability and 
for an acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied new and 
material evidence had been submitted to reopen a claim for 
service connection for residuals of a right knee injury; although 
properly notified of the denial, the Veteran failed to perfect an 
appeal.

2.  The evidence associated with the claims file subsequent to 
the November 2004 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for a right knee disability, claimed as residuals of a right knee 
injury, and raises a reasonable possibility of substantiating the 
claim.

3.  In a November 2004 rating decision, the RO denied new and 
material evidence had been submitted to reopen a claim for 
service connection for residuals of a left testicle injury; 
although properly notified of the denial, the Veteran failed to 
perfect an appeal.

4.  Evidence associated with the claims file since the November 
2004 denial, when considered by itself or in connection with 
evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for residuals of a left testicle injury, is 
cumulative or redundant of evidence previously received, and does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1  The November 2004 RO rating decision that denied the Veteran's 
service connection claims for residuals of a right knee injury 
and residuals of a left testical injury is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

2.  Evidence received since the final November 2004 determination 
wherein the RO denied the Veteran's claim to reopen his claim for 
service connection for a right knee disability, claimed as 
residuals of a right knee injury, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2010).

3.  As evidence received since the RO's November 2004 denial is 
not new and material, the criteria for reopening the Veteran's 
service connection claim for residuals of a left testicle injury 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been satisfied by information 
provided to the Veteran in letters from the RO dated in March 
2006, July 2006, and October 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

At the time the Veteran filed these claims for compensation, the 
Court in Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as to 
disability ratings and effective dates was provided in both the 
March 2006 and October 2007 correspondence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

Given the determination reached in this decision regarding the 
Veteran's effort to reopen his right knee claim, the Board is 
satisfied that adequate development has taken place and that 
there is a sound evidentiary basis for reopening the Veteran's 
claim at present without detriment to the due process rights of 
the Veteran.  

A review of the March 2006 VCAA notice letter shows the RO 
notified the Veteran that he would need to submit new and 
material evidence as he had been previously denied service 
connection for residuals of a left testicle injury.  This letter 
specifically defined new and material evidence.  The letter also 
advised the Veteran of why this claim was denied earlier and what 
evidence was necessary to substantiate a service connection 
claim.  Accordingly, any deficiency as to the correct date of the 
final prior denial or what specific evidence was necessary to 
substantiate the element required to establish service connection 
that was found insufficient in the previous denial, is not 
prejudicial to the Veteran's claim in this instance.  Therefore, 
the Board finds that VA has complied with its duties under Kent.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  In view of the above, 
notice requirements pertinent to the issues on appeal have been 
met.

The duty to assist also has been fulfilled regarding these claims 
to reopen as VA and private medical records relevant to these 
matters have been requested or obtained and the Veteran has been 
provided with VA examinations.  While the Remand section herein 
indicates that further attempts should be made to obtain certain 
VA inpatient or outpatient treatment records and medical records 
from the Social Security Administration to develop other issues, 
the Board finds that the available medical evidence is sufficient 
for an adequate determination of whether new and material 
evidence has been submitted to reopen both the right knee and 
left testicle claims.  As explained in more detail below, the 
Veteran has submitted new and material evidence to reopen his 
claim for a right knee disability.  Additional VA and SSA medical 
records will not avail the Veteran in his effort to reopen his 
claim for the residuals of a left testicle injury because more 
recent medical evidence demonstrates that he does not have a 
current disability related to the left testicle.  Old evidence 
that may show a left testicle ailment in the past would not be 
pertinent with respect the recent medical evidence finding no 
left testicle pathology.  Therefore, the Board finds that there 
has been substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims to reopen would 
not cause any prejudice to the Veteran.

New and Material Evidence - Laws and Regulations

The Veteran seeks service connection for a right knee disability, 
claimed as residuals of a right knee injury, and service 
connection for residuals of a left testicle injury.  The RO 
previously considered and denied the Veteran's petition to reopen 
claims for service connection for his claimed right knee and left 
testicle disorders.  It appears that the RO has reopened both 
issues in the April 2007 rating decision now under appeal and 
then again denied service connection on the merits.  However, the 
question of whether new and material evidence has been received 
to reopen a claim must be addressed by the Board de novo 
regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such 
attempts to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Therefore, the Board will undertake a de novo review of 
the new and material evidence issue for both claims.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The VA may then proceed to the merits of 
the claim on the basis of all of the evidence of record.

Right Knee

The claim for service connection for residuals of a right knee 
injury was formerly denied in a September 1983 rating decision as 
the RO found that the evidence did not establish any current 
right knee disability.  Subsequently, the RO denied that the 
Veteran had submitted new and material evidence with which to 
reopen a claim for service connection for a right knee disability 
in decisions dated in January 1985, November 1991, July 1994, and 
November 2004.  Subsequently, in a letter dated in November 2004, 
the RO informed the Veteran of the prior final decision and of 
his appeal rights, but the Veteran did not appeal this decision.

At the time of the November 2004 rating decision the evidence of 
record consisted of service treatment records, post-service 
medical records, and the report of VA examinations in August 1983 
and July 1991.  In March 2006, the Veteran filed to reopen his 
service connection claim for residuals of a right knee injury.  
Relevant evidence added to the claims file since the November 
2004 denial includes: service treatment records from the 
Veteran's period of duty with the U.S. Army Reserve; VA medical 
records dated from April 2001 to February 2007; VA examination 
reports dated in November 2004 and June 2006; private medical or 
psycho-social evidence dated from November 2003 to September 
2007; and copies of written submissions from the Veteran and his 
representative.  Much of this evidence pertained to the Veteran's 
other claims for compensation.

The evidence submitted subsequent to the November 2004 rating 
decision is new, in that it was not previously of record and is 
also material.  As noted above, the claim was initially denied as 
the RO found that the evidence did not establish that the Veteran 
had a current right knee disability.  Subsequent to the final 
November 2004 decision, osteoarthritis of the right knee was 
diagnosed as shown in VA medical records dated in December 2004, 
August 2005, and March 2006.  The June 2006 VA examiner noted 
chondromalacia patella of the right knee and an X-ray study of 
both knees found residual anterior tibila supratubercular 
osteophytes.  The Board finds the evidence sufficient to reopen 
the Veteran's claim in this case.  Presumed credible, the 
additional evidence received since the November 2004 rating 
decision reflects that the Veteran has been diagnosed with a 
current right knee disability.  See Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006) (finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied").

Therefore, the evidence submitted since the final November 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
claim for service connection for a right knee disability, claimed 
as residuals of a right knee injury, is reopened.  

Residuals of left testicle injury

The claim for service connection for residuals of a left testicle 
injury was formerly denied in a September 1983 rating decision as 
the RO found that the evidence did not establish any current 
disability of the left testicle.  In a November 2004 decision, 
the RO denied that the Veteran had submitted new and material 
evidence with which to reopen a claim for service connection for 
residuals of a left testicle disability.  Subsequently, in a 
letter dated in November 2004, the RO informed the Veteran of the 
prior final decision and of his appeal rights, but the Veteran 
did not appeal this decision.

The evidence of record at the time of this decision included 
service treatment records, post-service medical records, and the 
report of VA examinations in August 1983 and July 1991.  A 
February 1981 service treatment record revealed that the Veteran 
had fallen from a porch and suffered pain in the left testicle.  
It was noted that the Veteran had been "horsing around" when he 
slipped three feet off a porch and landed with a rail between his 
legs.  Examination showed that both testicles were in a vertical 
axis, but that the left testicle was slightly tender to palpation 
with swelling.  Assessment was a bruised left testicle.  A 
November 1981 service treatment record revealed that the Veteran 
complained of groin pain.  The examiner assessed a tender 
testicle after noting that the Veteran had recently been in the 
field.  The Veteran's May 1983 discharge examination revealed no 
abnormalities of the genitourinary system.

Post-service, the August 1983 VA examiner found no difficulties 
with the Veteran's left testicle since the 1981 trauma and the 
July 1991 VA examination was concerned with other matters.  

Although notified of the November 2004 denial and of his 
appellate rights in November 2004 correspondence from the RO, the 
Veteran did not file an appeal.  As such, the November 2004 
rating decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In March 2006, the Veteran filed to reopen his service connection 
claim for residuals of a left testicle injury.  Relevant evidence 
added to the claims file since the November 2004 denial includes: 
service treatment records from the Veteran's period of duty with 
the U.S. Army Reserve; VA medical records dated from April 2001 
to February 2007; VA examination reports dated in November 2004 
and June 2006; private medical or psycho-social evidence dated 
from November 2003 to September 2007; and copies of written 
submissions from the Veteran and his representative.  Much of 
this evidence pertained to the Veteran's other claims for service 
connection.

Army Reserve service treatment records showed no complaints or 
treatment for a left testicle disorder.  In November 2004, while 
a VA examiner was examining the Veteran for a possible increase 
in his service-connected urethritis, he noted that the Veteran 
had left testicular tenderness without any masses.  A January 
2005 VA medical record revealed that the Veteran was seen for a 
complaint of testicular pain he attributed to military trauma.  
Examination of the groin revealed no hernias.  A nurse 
practitioner noted an impression of testicular pain of unknown 
etiology with instructions to return to the clinic as needed.  An 
August 2005 VA medical record noted a possibly mistaken complaint 
of pain in the right, rather than the left, testicle and an 
assessment of scrotal pain with no evidence of epidydmo-orchitis.  
The June 2006 VA examiner noted the 1982 bruise in service, found 
no current genitourinary problems, and observed that no chronic 
genitourinary condition had ever been documented.

Thus, while the evidence received since November 2004 may be 
"new" in the sense that it was not previously of record, none 
of this evidence submitted since November 2004 is "material" 
for purposes of reopening the Veteran's claim for service 
connection for residuals of a left testicle injury.  At the time 
of the November 2004 decision, there was evidence that the 
Veteran had been treated in service for a bruised left testicle.  
But the RO denied service connection because there was no 
competent medical evidence of any current disability related to 
the left testicle.  None of the new medical evidence submitted 
since then demonstrates that the Veteran has any current 
disability related to his left testicle.  

The evidence discussed above has shown testicular pain and 
tenderness with no evidence of epidydmo-orchitis.  The Board 
notes that pain, alone, without evidence of an underlying 
pathology, does not constitute competent evidence of a disability 
for VA purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
claimed disability).

As was noted in the VCAA section of this decision above, 
additional VA and SSA medical records sought in the remand below 
will not avail the Veteran in his effort to reopen his claim for 
the residuals of a left testicle injury because more recent 
medical evidence demonstrates that he does not have a current 
disability related to the left testicle.  Old evidence that may 
show a left testicle ailment in the past would not be pertinent 
with respect the recent medical evidence finding no left testicle 
pathology.  

The Board notes that the new evidence the Veteran has submitted 
to VA since November 2004 that relates to the treatment of his 
left testicle service injury is either redundant or cumulative of 
evidence submitted prior to the last prior denial, does not 
relate to an unestablished fact, or does not raise a reasonable 
possibility of substantiating the claim.  It does not provide any 
information that was not already known at the prior final denial.  
What the medical evidence was missing prior to the November 2004 
decision, and what it continues to lack, is any sort of diagnosis 
of a current left testicular disability.


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee disability, claimed as 
residuals of a right knee injury, is reopened.  

As new and material evidence has not been received, the request 
to reopen a service connection claim for residuals of a left 
testicle injury is denied.


REMAND

Unfortunately, a remand is required for the Veteran's reopened 
claim for service connection for a right knee disability and his 
claim for service connection for an acquired psychiatric 
disorder.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

At the outset, the Board notes that VA's duty to assist the 
Veteran in the development of his claims includes making 
reasonable efforts to help the Veteran procure pertinent records, 
whether or not they are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  
Here, the claims file reveals that there may be relevant records 
regarding these remaining claims which have not been obtained.

In written submissions, including his March 2006 claim to reopen 
and an October 2007 statement, the Veteran has consistently 
notified VA that there are outstanding VA treatment records from 
several VA Medical Centers (VAMCs) in the Chicago area that might 
pertain to his claims.  They include treatment from 1985 to 1993 
at the North Chicago VAMC, the West Side Hospital VAMC, the Lake 
Side VAMC, and Hines VAMC.  There is no information in the claims 
file that the RO ever attempted to obtain these records or even 
if they are currently available from successor facilities.

VA has a duty to obtain all relevant VA and governmental records 
prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive possession of 
the Board and must be considered).  

Information in the claims file also indicates that the Veteran 
had been awarded benefits from the Social Security Administration 
(SSA) for an unknown disability that began in January 2004.  The 
SSA data sheet from 2007 also indicates that the Veteran was no 
longer disabled, but this might be due to one of his 
incarcerations for a criminal conviction.  A March 2006 VA 
medical record also noted that the Veteran had been on SSA 
disability for nine months in the past and that his disability 
was pending.  The RO did make an initial request for SSA records 
in September 2007, but there is no indication if SSA was unable 
to find the records or whether those records were in use for an 
appeal of denial of benefits.  

The Board is aware that it need not obtain SSA records prior to 
determining that there is no reasonable possibility that such are 
relevant to the Veteran's claim for VA compensation, see Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal 
standard for relevance requires VA to examine the information it 
has related to medical records and if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim for benefits, the duty to assist requires VA to obtain 
the records).  However, this is a case in which that possibility 
cannot be excluded as there is no reference in the record as to 
the reason(s) why the Veteran was awarded SSA disability 
benefits.  As there is a reasonable possibility that the SSA 
records could help the Veteran substantiate his claims for 
service connection for a right knee disability or for an acquired 
psychiatric disorder, the duty to assist requires VA to attempt 
to obtain these records.

The Board notes that while SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Thus, the Board finds that on remand the RO should try to obtain 
and associate with the claims file a copy of SSA's determination 
on the Veteran's claim(s), and copies of all medical records 
underlying that determination, as well as any outstanding VA 
treatment records from VA facilities in the Chicago area.

Concerning the Veteran's claim for service connection for a right 
knee disability, the Board notes that the Veteran has 
consistently maintained that he is seeking compensation for a 
knee injury in service when his right knee was struck by a chair 
thrown by another soldier during a fight at a NCO club at Fort 
Bragg and is not seeking compensation for any Osgood-Schlatter 
disease that may have preexisted his period of active duty.  
While his April 1980 enlistment examination did not disclose any 
preexisting knee disability, a July 1991 X-ray study revealed 
possible Osgood-Schlatter disease in both knees.  Osgood-
Schlatter disease is considered a congenital defect.

While veterans are not awarded service connection for congenital 
defects, see 38 C.F.R. § 4.9 (2010), service connection can be 
granted for a superimposed injury or disease caused by service or 
for a preexisting disease considered to have been aggravated by 
active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306.  This represents 
another theory of compensation in addition to the Veteran's claim 
than any current osteoarthritis of the right knee is due to his 
service injury.  

The Board observes that the Veteran's lay evidence of 
difficulties with his right knee in service (in addition to 
several service treatment records showing treatment for the right 
knee) is competent evidence to show possible aggravation in 
service of any congenital or preexisting right knee condition, as 
well as of in-service occurrence of a disease or injury, because 
knee pain as the result of being struck with a piece of furniture 
is a type of disorder capable of lay observation.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay 
person is not competent to provide testimony regarding nexus); 
see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) 
(holding that medical evidence is not always required to 
establish the elements of in-service incurrence and nexus).

Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, whether 
or not statutorily obligated to do so, the duty to assist 
requires that it be adequate.  Barr, 21 Vet. App. at 311.  An 
examination is adequate when it contains clear conclusions with 
supporting data and a reasoned medical explanation or analysis.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, an 
examination is inadequate and must be returned when it does not 
contain sufficient detail to decide a claim on appeal.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2010).

The Board notes that the June 2006 VA examination was inadequate 
for several reasons: the examiner never discussed Osgood-
Schlatter disease or osteoarthritis, and the rationale for the 
examiner's medical opinion denying service connection was simply 
that service connection for a right knee disability had been 
denied before on previous occasions.  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the Veteran's possible congenital knee disorder 
was aggravated during his period of active military service or 
whether his current osteoarthritis of the right knee is related 
to his period of active military service.

On remand, therefore, the Veteran should be scheduled for an 
appropriate VA examination so that a medical opinion may be 
obtained as to the current nature of his claimed right knee 
disability and whether it is due to service or was aggravated 
during his period of active service.  38 U.S.C.A. § 5103A (d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Concerning the Veteran's claim for service connection for an 
acquired psychiatric disorder, the Veteran contends in numerous 
written submissions that he has PTSD and problems with 
flashbacks, depression and fear due to an assault in service.  In 
his July 2006 PTSD questionnaire, the Veteran explained that 
during the winter of 1981 a fight broke out at the NCO club at 
Fort Bragg one evening after dinner.  One tall black soldier from 
another unit, weighing approximately 230 to 260 pounds, kept 
throwing chairs at the Veteran while everyone else in the club 
had escaped.  Though he protected his face as best he could, the 
Veteran claimed that one chair hit his right knee.  Since then, 
he has been scared of black men though the Veteran is an African 
American.  

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms and 
an in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law provides that if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted disease; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(3).  

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any 
evidence, including alternate source evidence, to a medical or 
mental health professional for interpretation.  Bradford v. 
Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for 
claims involving an in-service personal assault, after-the-fact 
medical evidence can be used to establish a stressor.  See 
Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 
12 Vet. App. 272, 278 (1999).  The Board is indeed very mindful 
of the fact that veterans claiming service connection for 
disability due to in-service personal assault face unique 
problems documenting their claims.  Since assault is an extremely 
personal and sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.

July 1982 service treatment records related to treatment of his 
right knee complaints noted the Veteran's report of blunt trauma 
to the knee in January 1982 when it was hit by a chair.  In his 
questionnaire, the Veteran said that he reported this incident to 
his platoon sergeant and to headquarters, but that the soldier 
who attacked him was never disciplined.  A September 2006 
memorandum in the claims file notes the RO's formal finding on 
the unavailability of investigative report records.  

The Board, however, cannot determine that the Veteran's lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  A veteran is competent to report what occurred 
in service because testimony regarding first-hand knowledge of a 
factual matter is competent.  Washington v. Nicholson, 19 Vet. 
App. 363 (2005).  Further, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (i.e., a 
broken leg but not cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

While the Veteran has provided credible lay evidence of his 
presence at a fight at a NCO club at Fort Bragg during service, 
the Board notes that the RO has failed to confirm that the 
Veteran was ever assaulted in this incident.  However, the Board 
also notes that the Veteran's service personnel records, 
including those covering his subsequent duty in the U.S. Army 
Reserve, show a number of unexcused absences that may have led to 
his early discharge from Reserve duty.  In addition, post-service 
medical records show treatments and diagnoses for substance abuse 
and later mental disorders.  In his numerous written submissions, 
the Veteran claims his drug abuse began in service after the 
assault at the NCO club.  The Board finds, therefore, that the 
record contains evidence of behavior changes that may constitute 
credible evidence of the alleged inservice personal assault 
stressor.

In a July 1991 VA examination of the Veteran, it was noted that 
he was currently hospitalized in the psychiatric ward of a VA 
hospital for depression and suicidal problems.  In a July 2004 VA 
psycho-social history, it was noted that the Veteran reported 
being treated in a hospital for psychological or emotional 
problems approximately 20 times.  He made similar claims in his 
numerous written submissions during this appeal.  In August 2005, 
a VA nurse diagnosed a personality disorder and polysubstance 
dependence in partial remission.  In February 2006, a VA provider 
diagnosed psychosis not otherwise specified, rule out PTSD, and 
substance dependence in remission.  In March 2006 a VA physician 
diagnosed PTSD, polysubstance dependence in early full remission, 
rule out psychotic disorder and rule out mood disorder.  It was 
noted that his mother has schizophrenia.  An October 2006 VA 
medical record noted that the Veteran was seen for depression, 
anxiety, irritability, and poor sleep.

To date, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
his asserted PTSD.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is: (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
on remand, the Veteran should be scheduled for an appropriate VA 
examination so as to ascertain whether he has PTSD that is 
etiologically related to the asserted inservice personal assault 
and, if not, whether he has any other acquired psychiatric 
disorder that is related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
have treated him for his right knee and for 
any acquired psychiatric disorder, including 
his claimed PTSD.  After the Veteran has 
signed the appropriate releases, the RO/AMC 
shall then attempt to obtain and associate 
with the claims file any records identified 
by the Veteran that are not already 
associated with the claims file, in 
particular any records of treatment or 
evaluation from the former North Chicago 
VAMC, the West Side Hospital VAMC, the Lake 
Side VAMC, and Hines VAMC, all located in the 
Chicago, Illinois, area during the period 
from 1985 to 1993.  All attempts to procure 
records should be documented in the file.  If 
the RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO/AMC shall obtain from the Social 
Security Administration (SSA) the records 
pertinent to the grant or denial of the 
Veteran's claim(s) for Social Security 
disability benefits as well as the medical 
records relied on concerning such claim(s).  
If medical evidence utilized in processing 
such claim(s) is not available, that fact 
should be documented by SSA and such notice 
entered in the claims folder.

3.  After completion of the above 
development, the RO/AMC shall schedule the 
Veteran to undergo an appropriate VA 
examination to determine the nature, extent, 
onset, and etiology of any right knee 
disability.  The claims file shall be made 
available to and reviewed by the examiner.  
The examiner shall note such review, and 
identify important information gleaned 
therefrom, in an examination report.  All 
indicated studies deemed necessary shall be 
performed, and all findings shall be reported 
in detail.  The rationale for all opinions 
expressed shall be provided in a legible 
report.  The examiner shall address the 
following opinion requests:

A.  Whether the Veteran has a current right 
knee disability, and if so, whether it is 
congenital disorder or a non-congenital 
disorder which preexisted his entry into 
active duty in May 1980.

B.  In the event that the Veteran has a 
congenital disorder right knee disorder, 
whether it is at least as likely as not (a 50 
percent probability or more) that any 
currently diagnosed right knee disability is 
the result of an in-service superimposed 
injury or disease on such congenital right 
knee disorder; or, if not:

C.  In the event of a non-congenital 
preexisting right knee disorder, whether it 
is at least as likely as not that any 
diagnosed current right knee disability was 
aggravated (permanently worsened) by an 
increase in disability during service beyond 
the natural progression of the disease; or

D.  Whether it is at least as likely as not 
(50 percent probability or more) that any 
diagnosed right knee disability is otherwise 
related to any event or incident in service.

A complete rationale must be given for all 
opinions and conclusions expressed.

4.  The RO/AMC shall schedule the Veteran for 
a VA examination with a psychiatrist or 
psychologist to determine the nature and 
likely etiology of the claimed psychiatric 
disorder, to include PTSD.  The claims file 
shall be made available to and reviewed by 
the examiner.  The examiner shall note such 
review, and identify and discuss important 
medical and lay evidence gleaned therefrom, 
in an examination report.  The examiner then 
shall describe and discuss the Veteran's 
psychiatric symptomatology.  All indicated 
diagnostic studies and evaluations deemed 
necessary shall be performed, and all 
findings shall be reported in detail.  The 
examiner shall opine as to whether the 
Veteran suffers from a psychiatric disorder 
and, if so, whether it is at least as likely 
as not (a 50 percent or greater probability) 
that such psychiatric disorder is 
etiologically related to service.  

To the extent that the psychiatric disorder 
is diagnosed as PTSD, the examiner shall 
consider the Veteran's claimed in-service 
assault when a soldier threw chairs at him.  
The examiner is asked to assess whether it is 
at least as likely as not that this claimed 
in-service stressor is: (1) adequate to 
support the Veteran's diagnosis of PTSD; and 
(2) related to his symptoms.

If, and only if, the examiner does not 
diagnose PTSD, the examiner shall explain why 
the Veteran does not meet the criteria for a 
diagnosis of PTSD.  The examiner shall then 
identify and diagnose any currently 
manifested psychiatric disorder, other than 
PTSD, and describe the manifestations of each 
diagnosed disorder.  For each such diagnosed 
psychiatric disorder, the examiner is asked 
to address whether it is at least as likely 
as not (a 50 percent or greater probability) 
that the disorder was incurred in or is a 
result of the Veteran's active duty service.

A complete rationale for all opinions and 
conclusions reached should be provided.  It 
is imperative that the examiner offer a 
detailed analysis for all conclusions and 
opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.

5.  Thereafter, the RO/AMC will then 
readjudicate the Veteran's claims for service 
connection for a right knee disability and 
for an acquired psychiatric disability.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


